DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted 11/08/2021 have been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by SHAW et al. (US 20180316799 A1; hereinafter as “SHAW”).

Examiner’s note: in what follows, references are drawn to SHAW unless otherwise mentioned.

With respect to independent claims: 
Regarding claim 10, SHAW teaches a cellular network system of a cellular network (Fig. 1A-1B: “FIGS. 1A-1B depict illustrative embodiments of an exemplary communication network for managing resources via software defined networking (SDN) to provide services to communication device”: [0010]; “FIGS. 1A-1B, depicting illustrative embodiments of an exemplary communication system 100 for managing resources via SDN to provide services to communication device, and to FIG. 2, depicting illustrative embodiments of a method used in portions of the systems described in FIGS. 1A-1B. In one or more embodiments, a communications system 100 can include a communication network 110, such as a Fifth-generation (5G) network 110. The communication network 110 can include a Software Defined Network (SDN), or SDN Network 150”: [0024]) , comprising:
a core network management system (Fig. 1: Manager SDN Controller 130: “The SDN Network 150 can be controlled by one or more SDN Controllers. For example, the SDN network 150 can include a Manager SDN Controller 130, an Access SDN Controller 135, a Core SDN Controller 140, and/or a Transport SDN Controller 145.”: [0025]); comprising:
a data center interface (aforesaid SDN Controller 130-145 “each SDN Controller 130-145 can instantiate a virtualized environment including compute, storage, and data center networking for virtual applications”: [0053]);
a network control interface (aforesaid Manager SDN Controller 130 is in communication with other SDN Controller 135, SDN Controller 140 with network control interface: : [0048]-[0049);
an operations interface (aforesaid Manager SDN Controller 130 are in communicate with Universal QoS Orchestration using an interface: : [0076];
one or more processors (Fig. 6: Processors 602: Manager SDN controller with processors: [0146]-[0149]), configured to:
receive a provisioning request for a plurality of user equipment (UE) from a client via the operations interface
 (aforesaid “Manager SDN Controller can determine QoS parameters that are required for each of the communication devices 116 that are requesting particular services from these available services. For example, where the Manager SDN Controller 130 has determined that a first communication device 116 has requested a first service or application,: :[0042]; aforesaid  the Manager SDN Controller 130 may determine that the service request associated with the communication device 116 or many communication devices 116” :” the Manager SDN Controller 130 may determine that the service request associated with the communication device 116 or many communication devices 116 or merely received at the communication network 110 from an indeterminate device   (ie client). In this case, the Manager SDN Controller 130 can direct the instantiation of additional Core SDN Controller 140 capacity from a set of configurable SDN Controller devices at the cloud. :” [0072]; aforesaid Manager SDN Controllers receives services request for many communication devices 116 through another SND controller 140 (==a client):   [0074]-[0076]; [0082], Aforesaid Manager “SDN Controller can determine service functions and network data path routings required to provide services to one or more devices.”:   [110]), 
wherein the provisioning request comprises a quality of service (QoS) metric required to be met by the cellular network 
(aforesaid the Manager SDN Controller 130 get request from first communication device 116 for a first server which request a particular QoS: “Manager SDN Controller can determine QoS parameters that are required for each of the communication devices 116”:    [0042]);
obtain performance data from a plurality of cellular network data centers via the data center interface (aforesaid “Manager SDN Controller 130 can determine QoS requirements by translating the performance requirements into standard QoS metrics that are used for configuring elements in the communication network 110”: “where a particular service is found to require a minimum bit rate or available bandwidth or response time to insure proper operation, the Manager SDN Controller 130 can translate these requirements into QoS requirements, such as Guaranteed Bit Rate (GBR) or maximum packet delay.”:  [0036]; [0037]; aforesaid  “SDN Controller 130-145 can instantiate a virtualized environment including compute, storage, and data center networking for virtual application”: [0053]), 
wherein the plurality of cellular network data centers comprise data centers of different tiers within a hierarchy of a core cellular network (data centers can be located in cloud server architecture and SDN controllers can cooperate with the cloud system in the core network:  [0053]-[0054]);
 analyze the performance data from the plurality of cellular network data centers and the provisioning request (“The SDN Controller can determine performance and quality requirements that are needed for providing these services and can define QOS requirements and/or preemption parameters for providing these services in a manner consistent with policies of the network. The SDN Controller can match communication devices to the services these devices are using and, in turn, can access user profile/preference information for these devices to reveal performance needs so that QoS parameters can be defined at the device level. The SDN Controller can analyze QoS parameters over all the domains of the network to determine an aggregated set of QoS parameters needed to provide services within quality limits of the network for its totality of customers. The SDN Controller can allocate resources to of the domains to specific devices/groups of devices within the required aggregated QoS parameters and can prioritize the allocations.” ;[0017];  aforesaid SDN controllers analyze the capability and requirement data for the network and adjust/modify resource allocation for the service” [0104]; [0023]-[0025]); and
cause an architecture of the core cellular network to be modified via the network control interface based on analyzing the performance data and the provisioning request “(the Manager SDN Controller 130 can determine priorities and allocations of all QoS resources based on the aggregated QoS requirements and the allocations of QoS resources for particular combinations of devices 116 and services. The Manager SDN Controller 130 can use used visibility of bottlenecks and QoS resource conflicts to identify areas where additional QoS resources should be added or reallocated.” ;[0045]; “Manager SDN Controller 130 may determine that the service request associated with the communication device 116 or many communication devices 116 or merely received at the communication network 110 from an indeterminate device (e.g., a request for resources from another network) requires additional Core SDN Controller capacity 140. In this case, the Manager SDN Controller 130 can direct the instantiation of additional Core SDN Controller 140 capacity from a set of configurable SDN Controller devices at the cloud.” [0070]-[0072]; “The Manager SDN Controller 130 can look at the available resources and capacities for the currently instantiated SDN Controllers 135-145 that are support these communication devices 116. If the demands of the media streaming application exceed the available resources, then the Manager SDN Controller 130 can automatically address the issue by, for example, instantiating additional Access SDN Controller 135 and Transport SDN Controller 145 resources.” ;[0074]).

Regarding claim 1, SHAW teaches a method for managing a core cellular network of a cellular network ( Fig. 1A-1B: “FIGS. 1A-1B depict illustrative embodiments of an exemplary communication network for managing resources via software defined networking (SDN) to provide services to communication device”: [0010]; “FIGS. 1A-1B, depicting illustrative embodiments of an exemplary communication system 100 for managing resources via SDN to provide services to communication device, and to FIG. 2, depicting illustrative embodiments of a method used in portions of the systems described in FIGS. 1A-1B. In one or more embodiments, a communications system 100 can include a communication network 110, such as a Fifth-generation (5G) network 110. The communication network 110 can include a Software Defined Network (SDN), or SDN Network 150”: [0024]), the method comprising: receiving, by a core network management system, a provisioning request for a plurality of user equipment (UE) from a client, wherein the provisioning request comprises a quality of service (QoS) metric required to be met by the cellular network; obtaining, by the core network management system, performance data from a plurality of cellular network data centers, wherein the plurality of cellular network data centers comprise data centers of different tiers within a hierarchy of the core cellular network;
analyzing, by the core network management system, the performance data from the plurality of cellular network data centers and the provisioning request; and modifying, by the core network management system, an architecture of the core cellular network based on analyzing the performance data and the provisioning request (Regarding claim 1, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Regarding claim 20, SHAW teaches, A non-transitory processor-readable medium comprising processor- readable instructions configured to cause one or more processors to (Fig. 1A-1B: “FIGS. 1A-1B depict illustrative embodiments of an exemplary communication network for managing resources via software defined networking (SDN) to provide services to communication device”: [0010]; “FIGS. 1A-1B, depicting illustrative embodiments of an exemplary communication system 100 for managing resources via SDN to provide services to communication device, and to FIG. 2, depicting illustrative embodiments of a method used in portions of the systems described in FIGS. 1A-1B. In one or more embodiments, a communications system 100 can include a communication network 110, such as a Fifth-generation (5G) network 110. The communication network 110 can include a Software Defined Network (SDN), or SDN Network 150”: [0024]):
receive a provisioning request for a plurality of user equipment (UE) from a client, wherein the provisioning request comprises a quality of service (QoS) metric required to be met by the cellular network  (aforesaid “Manager SDN Controller can determine QoS parameters that are required for each of the communication devices 116 that are requesting particular services from these available services. For example, where the Manager SDN Controller 130 has determined that a first communication device 116 has requested a first service or application,: :[0042]), (aforesaid the Manager SDN Controller 130 get request from first communication device 116 for a first server which request a particular QoS: “Manager SDN Controller can determine QoS parameters that are required for each of the communication devices 116”:    [0042]);
obtain performance data from a plurality of cellular network data centers (aforesaid “Manager SDN Controller 130 can determine QoS requirements by translating the performance requirements into standard QoS metrics that are used for configuring elements in the communication network 110”: “where a particular service is found to require a minimum bit rate or available bandwidth or response time to insure proper operation, the Manager SDN Controller 130 can translate these requirements into QoS requirements, such as Guaranteed Bit Rate (GBR) or maximum packet delay.”:  [0036]; [0037]; aforesaid  “SDN Controller 130-145 can instantiate a virtualized environment including compute, storage, and data center networking for virtual application”: [0053]), 
wherein the plurality of cellular network data centers comprise data centers of different tiers within a hierarchy of a core cellular network  (data centers can be located in cloud server architecture and SDN controllers can cooperate with the cloud system in the core network:  [0053]-[0054]);
analyze the performance data from the plurality of cellular network data centers and the provisioning request using a machine-learning model (“The SDN Controller can determine performance and quality requirements that are needed for providing these services and can define QOS requirements and/or preemption parameters for providing these services in a manner consistent with policies of the network. The SDN Controller can match communication devices to the services these devices are using and, in turn, can access user profile/preference information for these devices to reveal performance needs so that QoS parameters can be defined at the device level. The SDN Controller can analyze QoS parameters over all the domains of the network to determine an aggregated set of QoS parameters needed to provide services within quality limits of the network for its totality of customers. The SDN Controller can allocate resources to of the domains to specific devices/groups of devices within the required aggregated QoS parameters and can prioritize the allocations.” ;[0017];  aforesaid SDN controllers analyze the capability and requirement data for the network and adjust/modify resource allocation for the service” [0104]; [0023]-[0025]; aforesaid SDN Controller can apply artificial intelligence approach to produce the above function: [0084]); and
cause an architecture of the core cellular network to be modified based on  analyzing the performance data and the provisioning request using the machine-learning model  “(the Manager SDN Controller 130 can determine priorities and allocations of all QoS resources based on the aggregated QoS requirements and the allocations of QoS resources for particular combinations of devices 116 and services. The Manager SDN Controller 130 can use used visibility of bottlenecks and QoS resource conflicts to identify areas where additional QoS resources should be added or reallocated.” ;[0045]; “Manager SDN Controller 130 may determine that the service request associated with the communication device 116 or many communication devices 116 or merely received at the communication network 110 from an indeterminate device (e.g., a request for resources from another network) requires additional Core SDN Controller capacity 140. In this case, the Manager SDN Controller 130 can direct the instantiation of additional Core SDN Controller 140 capacity from a set of configurable SDN Controller devices at the cloud.” [0070]-[0072]; “The Manager SDN Controller 130 can look at the available resources and capacities for the currently instantiated SDN Controllers 135-145 that are support these communication devices 116. If the demands of the media streaming application exceed the available resources, then the Manager SDN Controller 130 can automatically address the issue by, for example, instantiating additional Access SDN Controller 135 and Transport SDN Controller 145 resources.” ;[0074]). aforesaid SDN Controller can apply artificial intelligence approach to produce the above function: [0084]).


With respect to dependent claims: 
Regarding claim 2, SHAW teaches, wherein the provisioning request indicates a location where the plurality of UE will connect with the cellular network (Aforesaid “Manager SDN Controller 130 may determine that the service request associated with ..many communication devices 116”: [0072];   aforesaid service request have location information of communication devices: fig. 5; Communication Device 500 or communication device 116 in Fig. 1A-1B with a location Receiver  516: [0134]; aforesaid location receiver uses GPS technology to identify the location of Communication Device 116 which can be included in the  service request: [0140]-[0141]) .

Regarding claim 3, SHAW teaches, wherein analyzing the performance data and the provisioning request comprises analyzing the location where the plurality of UE will connect with the cellular network  (Aforesaid “Manager SDN Controller 130 may determine that the service request associated with ..many communication devices 116”: [0072];   aforesaid service request have location information of communication devices; fig. 5; Communication Device 500 or communication device 116 in Fig. 1A-1B with a location Receiver  516: [0134]; aforesaid location receiver uses GPS technology to identify the location of Communication Device 116 which can be included in the  service request: [0140]-[0141]; By leveraging SDN capabilities, the network 100 can control different types of network slices at different locations by providing proper sets of VNF elements to proper network locations.”;[0105]-[0106]).

Regarding claim 4, SHAW teaches, wherein modifying the architecture of the core cellular network comprises obtaining dedicated bandwidth between two data centers of the plurality of cellular network data centers which previously did not communicate directly (SDN Controller can direct bandwidth requirement to provide service to any communication device: [0108]).

Regarding claim 5, SHAW teaches, wherein modifying the architecture of the core cellular network comprises obtaining dedicated bandwidth between a data center of the plurality of cellular network data centers and a cloud service provider ( Software Design Network (SDN) is used to provide capacity and resource requirement for a mobility core network : [0023]; “The Manager SDN Controller 130 can directly or indirectly control or coordinate activities at the cloud or network levels typically associated with the provider domain. The Manager SDN Controller 130 can directly or indirectly control or coordinate activities within customer domains, such as at the device level”: [0030]).

Regarding claim 6, SHAW teaches, wherein modifying the architecture of the core cellular network comprises increasing dedicated bandwidth between two data centers of the plurality of cellular network data centers which previously communicated directly (“the Manager SDN Controller 130 can access a database with information on triggers that correspond to increased ..levels of usage (above or below mean usage).”: [0077]).

Regarding claim 7, SHAW teaches, wherein: modifying the architecture of the core cellular network comprises reserving a dedicated amount of bandwidth in a geographic location on a radio access network (RAN) of the cellular network based on the provisioning request; and
the provisioning request comprises an indication of the geographic location (“the Manager SDN Controller 130 can analyze policies or policy defined for a service. This policy can include network engineering rules, which can be defined by a network designer, engineer, business unit, operations personnel, or the like, or a subscriber policy, which can be defined during ordering of the service. Subscriber policies can include, for example, service level agreements (“SLAs”), location restrictions (e.g., locations at which the services are allowed or not allowed), bandwidth ranges, time restrictions (e.g., times of day, days of week, or other times at which the service is allowed or not allowed), security restrictions or policies, combinations thereof, or the like.”: [0069]).

Regarding claim 8, SHAW teaches, further comprising: maintaining, by the core network management system, a cellular network model that comprises: a representation of the plurality of cellular network data centers; reservations of bandwidth on the RAN of the cellular network; bandwidth available between cellular network data centers of the plurality of cellular network data centers; and bandwidth available between cellular network data centers and cloud service providers (SDN controllers are connected with data centers : [0053];  “the Manager SDN Controller 130 can analyze policies or policy defined for a service. This policy can include network engineering rules, which can be defined by a network designer, engineer, business unit, operations personnel, or the like, or a subscriber policy, which can be defined during ordering of the service. Subscriber policies can include, for example, service level agreements (“SLAs”), location restrictions (e.g., locations at which the services are allowed or not allowed), bandwidth ranges, time restrictions (e.g., times of day, days of week, or other times at which the service is allowed or not allowed), security restrictions or policies, combinations thereof, or the like.”: [0069]; “the Manager SDN Controller 130 can direct the instantiation of additional Core SDN Controller 140 capacity from a set of configurable SDN Controller devices at the cloud.” ;[0072]).

Regarding claim 9, SHAW teaches, wherein: analyzing the performance data from the plurality of cellular network data centers and the provisioning request comprises using a pre-trained machine learning model (aforesaid SDN Controller can apply artificial intelligence approach to service different subscribers: [0084]).

Regarding claim 11, SHAW teaches, wherein the plurality of cellular network data centers comprise: a national data center; a plurality of regional data centers; and a plurality of edge data centers (SDN Controller are connected with different data centers: [0053]; NOTE : since this is software defined network so data centers can be located anywhere which can be  main/national data center with other regional /edge data centers: see Fig. 1A; Also See Fig. 3: the communication system 300 can include a super head-end office (SHO) 310 with at least one super headend office server (SHS) 311 (==national data center) which receives media content from satellite and/or terrestrial communication systems (==regional /edge data centers). In the present context, media content can represent, for example, audio content, moving image content such as 2D or 3D videos, video games, virtual reality content, still image content, and combinations thereof. The SHS server 311 can forward packets associated with the media content to one or more video head-end servers (VHS) 314 via a network of video head-end offices (VHO) 312 according to a multicast communication protocol. The VHS 314 can distribute multimedia broadcast content via an access network 318 to commercial and/or residential buildings 302 housing a gateway 304 (such as a residential or commercial gateway)” ;[0111]).

Regarding claim 12, SHAW teaches, wherein an edge data center of the plurality of edge data centers is part of a satellite gateway (the communication system 300 can include a super head-end office (SHO) 310 with at least one super headend office server (SHS) 311 which receives media content from satellite and/or terrestrial communication systems. In the present context, media content can represent, for example, audio content, moving image content such as 2D or 3D videos, video games, virtual reality content, still image content, and combinations thereof. The SHS server 311 can forward packets associated with the media content to one or more video head-end servers (VHS) 314 via a network of video head-end offices (VHO) 312 according to a multicast communication protocol. The VHS 314 can distribute multimedia broadcast content via an access network 318 to commercial and/or residential buildings 302 housing a gateway 304 (such as a residential or commercial gateway)”: [0111]).

Regarding claim 13, SHAW teaches, wherein the one or more processors being configured to analyze the performance data and the provisioning request comprises the one or more processors being configured to analyze the location where the plurality of UE will connect with the cellular network  (fig. 5; Communication Device 500 or communication device 116 in Fig. 1A-1B with a location Receiver  516: [0134]; aforesaid location receiver uses GPS technology to identify the location of Communication Device 116 which can be included in the  service request: [0140]-[0141]).

Regarding claim 14, SHAW teaches, wherein the one or more processors being configured to cause the architecture of the core cellular network to be modified comprises the one or more processors causing dedicated bandwidth to be obtained between two data centers of the plurality of cellular network data centers which previously did not communicate directly (SDN Controller can direct bandwidth requirement to provide service to any communication device: [0108]).

Regarding claim 15, SHAW teaches, wherein the one or more processors being configured to cause the architecture of the core cellular network to be modified comprises the one or more processors causing dedicated bandwidth between a data center of the plurality of cellular network data centers and a cloud service provider to be obtained ( Software Design Network (SDN) is used to provide capacity and resource requirement for a mobility core network : [0023]; “The Manager SDN Controller 130 can directly or indirectly control or coordinate activities at the cloud or network levels typically associated with the provider domain. The Manager SDN Controller 130 can directly or indirectly control or coordinate activities within customer domains, such as at the device level”: [0030]).

Regarding claim 16, SHAW teaches, wherein the one or more processors being configured to cause the architecture of the core cellular network to be modified comprises the one or more processors being configured to increase dedicated bandwidth between two data centers of the plurality of cellular network data centers which previously communicated directly (“the Manager SDN Controller 130 can access a database with information on triggers that correspond to increased ..levels of usage (above or below mean usage).”: [0077].

Regarding claim 17, SHAW teaches, wherein: the one or more processors being configured to cause the architecture of the core cellular network to be modified comprises the one or more processors being configured to reserve a dedicated amount of bandwidth in a geographic location on a radio access network (RAN) of the cellular network based on the provisioning request; and the provisioning request comprises an indication of the geographic location  (“the Manager SDN Controller 130 can analyze policies or policy defined for a service. This policy can include network engineering rules, which can be defined by a network designer, engineer, business unit, operations personnel, or the like, or a subscriber policy, which can be defined during ordering of the service. Subscriber policies can include, for example, service level agreements (“SLAs”), location restrictions (e.g., locations at which the services are allowed or not allowed), bandwidth ranges, time restrictions (e.g., times of day, days of week, or other times at which the service is allowed or not allowed), security restrictions or policies, combinations thereof, or the like.”: [0069]).

Regarding claim 18, SHAW teaches,  further comprising a cellular network model database that comprises: a representation of the plurality of cellular network data centers;
reservations of bandwidth on the RAN of the cellular network; bandwidth available between cellular network data centers of the plurality of cellular network data centers; and
bandwidth available between cellular network data centers and cloud service providers (SDN controllers are connected with data centers : [0053];  “the Manager SDN Controller 130 can analyze policies or policy defined for a service. This policy can include network engineering rules, which can be defined by a network designer, engineer, business unit, operations personnel, or the like, or a subscriber policy, which can be defined during ordering of the service. Subscriber policies can include, for example, service level agreements (“SLAs”), location restrictions (e.g., locations at which the services are allowed or not allowed), bandwidth ranges, time restrictions (e.g., times of day, days of week, or other times at which the service is allowed or not allowed), security restrictions or policies, combinations thereof, or the like.”: [0069]; “the Manager SDN Controller 130 can direct the instantiation of additional Core SDN Controller 140 capacity from a set of configurable SDN Controller devices at the cloud.” :[0072]).

Regarding claim 19, SHAW teaches, further comprising an artificial- intelligence based network manager that: analyzes the performance data from the plurality of cellular network data centers; and creates the provisioning request based on a pre-trained machine learning model (aforesaid SDN Controller can apply artificial intelligence approach to service different subscribers: [0084]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411